IN THE
                TENTH COURT OF APPEALS

                      No. 10-19-00263-CR

THE STATE OF TEXAS,
                                           Appellant
v.

TAYLOR ANN RADKE,
                                           Appellee


                   From the County Court
                  Limestone County, Texas
                    Trial Court No. 39104

                            AND

                      No. 10-19-00265-CR

THE STATE OF TEXAS,
                                           Appellant
v.

JONATHAN ADAM RIVERA,
                                           Appellee


                   From the County Court
                  Limestone County, Texas
                    Trial Court No. 39084
                                  MEMORANDUM OPINION

          The State appeals the trial court’s orders granting the motions to suppress filed

by Appellees Taylor Ann Radke and Jonathan Adam Rivera.1 We will reverse.

                                  Factual and Procedural Background

          Law enforcement officers executed a search warrant at the residence of Radke

and Rivera looking for a pair of cut and/or damaged Smith & Wesson handcuffs and a

set of bolt cutters. Officers were searching for evidence that Rivera had assisted an

inmate who had escaped from the Limestone County jail. While executing the warrant,

an officer discovered a prescription pill bottle on a dresser in the bedroom occupied by

Radke and Rivera. Half of the label on the bottle was scratched off, obliterating the

name of the prescription holder and part of the name of the medication. The officer

could see what he believed were hydrocodone pills inside the bottle and opened the pill

bottle to confirm his suspicion. Subsequent investigation confirmed that the pills were

hydrocodone, a level three narcotic requiring a prescription.

          Officers executing the warrant seized additional drugs and drug paraphernalia

from other areas of the house. Officers discussed whether they would need a separate

search warrant for the drugs but were told by the district attorney that another warrant

was unnecessary. In addition to the drugs, the search uncovered a set of bolt cutters

that appeared to have been recently used. No handcuffs or pieces of handcuffs were

found.


1
    Although Radke and Rivera were charged separately, one suppression hearing was held for both.

State v. Radke; State v. Rivera                                                                     Page 2
        Officers had executed a search warrant for narcotics at the residence a month

earlier. Radke and Rivera were living in the residence when the earlier search warrant

was executed.

        An officer questioned Radke and Rivera, who both admitted knowing the

hydrocodone was in the bedroom but denied ownership. Both Radke and Rivera were

charged by information with possession of less than twenty-eight grams of

hydrocodone.

        Radke filed both a motion to suppress physical evidence and a motion to

suppress statements. Rivera filed a motion to suppress all tangible evidence seized by

law enforcement. 2 The trial court granted the motions and subsequently made the

following findings of fact and conclusions of law:

        That Groesbeck Police Department contacted the DA and asked for
        another search warrant to include illegal drugs. The DA told them they
        did not need another search warrant. That based on my interpretation of
        the plain view law I did not believe a pill bottle in and of itself was illegal.
        Since it is not practical for either handcuffs or bolt cutters would be in the
        pill bottle I, therefore, determined the Officer exceeded the scope of the
        warrant.

(Emphasis in original.)

        The trial court made no specific findings of fact or conclusions of law regarding

the statements made by Radke and Rivera, and the State did not request that the trial

court make additional findings of fact and conclusions of law.

        After the suppression hearing, the trial court made the following statements:



2
  While Rivera’s motion to suppress did not specifically request suppression of any statements he made to
law enforcement, the issue regarding Rivera’s statements was raised at the suppression hearing.

State v. Radke; State v. Rivera                                                                   Page 3
               I will -- I think first and foremost, let me just say this: I was not
        convinced that they had their rights read to them; I just was not convinced
        of that. So I'm going to grant that motion to suppress those statements. I
        think we all believe that in -- in -- when this is -- when something like this
        is happening, you want to make sure that -- from what I know, that's
        something that's very important that they do. So I'm going to go ahead
        and grant that.
               Now, let me just say this on the other: And I did quite a bit of
        homework on this because as y'all know my background, I needed to bone
        up on this a little bit. I originally was upset because of the fact that, sure,
        they weren't just going to walk in there and start looking for -- in a pill box
        to find bolt cutters or leg shackles or handcuffs, you know, I realize that.
        And then I learned about plain view and -- but on this case right here, he's
        having to take his previous experience to look for something he wasn't
        looking for, and to just assume that just because that was scratched off
        that then he shifted gears out of looking for what he was looking for into
        trying to look for narcotics.
               He testified that he did not know that there were any there, but had
        previous, but that's not what they were going in there for. In looking at
        this and hearing what I heard today, it sure would have been nice if they
        would have King-X'd it and said, "Look, let's go back and get a separate
        search warrant," in my opinion, because I think that would have made this
        a lot more simpler. We wouldn't -- probably wouldn't even be here today,
        frankly.
               So I'm having to make a decision whether or not the pill bottle, it
        being in plain view and him going over to look in it is justified, and I just
        can't do that.
               So I'm going to grant your Motion to Suppress, and we will go from
        there.

                                    Standard of Review

        We review a trial court's ruling on a motion to suppress evidence or statements

for an abuse of discretion and overturn the ruling only if it is arbitrary, unreasonable, or

“outside the zone of reasonable disagreement.” Wexler v. State, 625 S.W.3d 162, 167

(Tex. Crim. App. 2021); State v. Cortez, 543 S.W.3d 198, 203 (Tex. Crim. App. 2018). We

conduct a bifurcated standard of review, giving almost total deference to a trial court’s



State v. Radke; State v. Rivera                                                           Page 4
findings of historical fact and reviewing the application of the law to those facts de novo.

Wexler, 625 S.W.3d at 167; Cole v. State, 490 S.W.3d 918, 922 (Tex. Crim. App. 2016).

         When the trial court makes explicit fact findings, we determine whether the

evidence, when viewed in the light most favorable to the trial court's ruling, supports

those fact findings. State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). When the

trial court does not enter findings of fact, “we review the evidence in the light most

favorable to the ruling and assume the trial court made implicit findings of fact that

support its ruling as long as those findings are supported by the record.” Wexler, 625

S.W.3d at 167; see also Wiede v. State, 214 S.W.3d 17, 25 (Tex. Crim. App. 2007). “The

party that prevailed in the trial court is afforded the strongest legitimate view of the

evidence, and all reasonable inferences that may be drawn from that evidence.” Wexler,

625 S.W.3d at 167. We will sustain a judge’s ruling “if the record reasonably supports

that ruling and is correct on any theory of law applicable to the case.” Cole, 490 S.W.3d

at 922; see also State v. Lujan, 634 S.W.3d 862, 866 (Tex. Crim. App. 2021) (“[T]he trial

court’s ruling must be upheld on any applicable legal theory.”).

         The trial judge “’is the sole trier of fact and judge of the credibility of the

witnesses and the weight to be given their testimony’ when entertaining a motion to

suppress.” Wiede, 214 S.W.3d at 24–25 (quoting State v. Ross, 32 S.W.3d 853, 856 (Tex.

Crim. App. 2000)); Richardson v. State, 494 S.W.3d 302, 304 (Tex. App.—Waco 2015, no

pet.).   The trial court is entitled to believe or disbelieve all or part of a witness's

testimony—even if that testimony is uncontroverted—because he is in the best position



State v. Radke; State v. Rivera                                                         Page 5
to observe the witness's demeanor and appearance. Valtierra v. State, 310 S.W.3d 442,

447 (Tex. Crim. App. 2010).

                                               Issue Two 3

          The State argues that the trial court erred in granting the motions to suppress

evidence because the pill bottle was in plain view.

AUTHORITY

          The “plain view” doctrine permits a law enforcement officer to seize contraband

that is in plain sight or open view without the necessity of first obtaining a warrant.

State v. Betts, 397 S.W.3d 198, 206 (Tex. Crim. App. 2013); see also Kentucky v. King, 563

U.S. 452, 463, 131 S.Ct. 1849, 1858, 179 L.Ed.2d 865 (2011). “For a plain-view seizure to

be lawful, the officer must have had lawful authority to be in the location from which

he viewed the item, and the incriminating nature of the item must be immediately

apparent.” State v. Rodriguez, 521 S.W.3d 1, 18 (Tex. Crim. App. 2017). “Immediately

apparent” simply means that “the viewing officers must have probable cause to believe

an item in plain view is contraband before seizing it.” State v. Dobbs, 323 S.W.3d 184,

189 (Tex. Crim. App. 2010). Actual knowledge of the incriminating evidence is not

required, but the officer must have probable cause to connect the item with criminal

activity. Goonan v. State, 334 S.W.3d 357, 361 (Tex. App.—Fort Worth 2011, no pet.); see

also Young v. State, 563 S.W.3d 325, 330 (Tex. App.—Houston [1st Dist.] 2018, pet. ref’d).

          Probable cause exists where the facts and circumstances known to law

enforcement officers are “sufficient in themselves to warrant a man of reasonable

3
    Because we find Issue Two dispositive, we will not address Issue One.

State v. Radke; State v. Rivera                                                      Page 6
caution in the belief that an offense has been or is being committed.” Marcopoulos v.

State, 538 S.W.3d 596, 602 (Tex. Crim. App. 2017) (citation omitted). To determine

whether an officer had probable cause, we consider the totality of the circumstances.

Wiede, 214 S.W.3d at 25. Probable cause is viewed objectively. Id. at 27. In making a

probable cause determination, “[a]n officer may rely on his training and experience to

draw inferences and make deductions that might well elude an untrained person.”

Goonan, 334 S.W.3d at 361; see also Wiede, 214 S.W.3d at 25 (“[T]he training, knowledge,

and experience of law enforcement officials is taken into consideration.”).

        While a pill bottle in and of itself is not an object that is immediately identifiable

as contraband, it can become inherently suspicious under certain circumstances. See

Goonan, 334 S.W.3d at 361. “An officer may rely on training and experience to draw

inferences and make deductions as to the nature of the item seen.” Id.

DISCUSSION

        There is no question that the officers executing the search warrant in the present

case were legally present when the pill bottle was observed. The issue is whether the

incriminating character of the pill bottle was immediately apparent to the officer who

seized it.

        Officer Matthew Kirk discovered the pill bottle in the bedroom shared by Radke

and Rivera. Kirk did not know who occupied the bedroom when he found the pills.

The scratched off label indicated to him that the pills were possessed by someone who

did not have a prescription, a circumstance he had seen many times in his training and

experience. Kirk testified that a “prudent individual wouldn’t take the label off their

State v. Radke; State v. Rivera                                                         Page 7
pill bottle if they were legally prescribed the medication.” Kirk could see that the bottle

contained pills that resembled hydrocodone. When Kirk picked up the pill bottle, he

could see that the imprint on the pills, in his training and experience, designated the

pills as hydrocodone. Kirk then opened the bottle and verified that the imprint he

observed was associated with hydrocodone.          Kirk knew that hydrocodone is in a

penalty group requiring a prescription. Kirk gave the pills to Officer Blanco who

separately verified that the pills were in fact hydrocodone.

        In this case, the trial court did not consider the totality of the circumstances or

the training and experience of Officer Kirk when concluding that the search of the pill

bottle did not fall within the parameters of the plain view doctrine. We sustain the

State’s second issue.

                                         Issue Three

        In its third issue, the State argues that the trial court erred in granting Radke’s

and Rivera’s motions to suppress statements because they were not subjected to a

custodial interrogation.

AUTHORITY

        The Fifth Amendment protects a criminal defendant from being forced to bear

witness against himself. U.S. Const. amend V. The Miranda rule was intended to

protect a defendant against the coercive nature of police questioning and ensure that his

Fifth Amendment right is safeguarded. Edwards v. Arizona, 451 U.S. 477, 482, 101 S.Ct.

1880, 1883, 68 L.Ed.2d 378 (1981); Miranda v. Arizona, 384 U.S. 436, 479, 86 S.Ct. 1602, 16

L.Ed.2d 694 (1966).           Miranda and Article 38.22 deem a defendant’s statement

State v. Radke; State v. Rivera                                                      Page 8
inadmissible unless the accused is first warned that he has the right to remain silent, his

statement may be used against him, and he has the right to hire a lawyer or have a

lawyer appointed. Miranda, 384 U.S. at 479, 86 S.Ct. 1602; TEX. CODE CRIM. P. ANN. art.

38.22. However, Miranda and Article 38.22 are applicable only when a defendant has

been subjected to custodial interrogation.

        In determining whether the accused is in custody, the trial court must evaluate:

(1) the circumstances surrounding the interrogation; and (2) whether a reasonable

person in those circumstances would have felt he was not free to leave. Wexler, 625

S.W.3d at 167; Thompson v. Keohane, 516 U.S. 99, 112, 116 S.Ct. 457, 133 L.Ed.2d 383

(1995). In deciding whether an individual was in custody, the appellate court takes the

findings that are supported by the record and determines whether they constitute a

Miranda custody situation as a matter of law. State v. Saenz, 411 S.W.3d 488, 494 (Tex.

Crim. App. 2013).         “Once the scene is set and the players’ lines and actions are

reconstructed, the court must apply an objective test” to determine whether there was

restraint on freedom of movement of a degree associated with arrest. Wexler, 625

S.W.3d at 167 (quoting Thompson, 516 U.S. at 112, 116 S.Ct. 457). The ultimate inquiry is

whether, under the circumstances, a reasonable person would have believed that his

freedom of movement was restricted to the degree associated with a formal arrest. Id.

(citing Stansbury v. California, 511 U.S. 318, 322, 114 S.Ct. 1526, 128 L.Ed.2d 293 (1994); see

also Dowthitt v. State, 931 S.W.2d 244, 254 (Tex. Crim. App. 1996).

        In Dowthitt, the Court of Criminal Appeals identified four situations that may

constitute custody: (1) when the suspect is physically deprived of his freedom of action

State v. Radke; State v. Rivera                                                          Page 9
in any significant way; (2) when a law-enforcement officer tells the suspect that he

cannot leave; (3) when law-enforcement officers create a situation that would lead a

reasonable person to believe that his freedom of movement has been significantly

restricted; and (4) when there is probable cause to arrest and law-enforcement officers

do not tell the suspect that he is free to leave. Id., at 255. Regarding the first through

third situations, the restriction on the suspect's freedom of movement must be to the

degree associated with an arrest as opposed to an investigative detention. Id.

        When a search warrant is executed at a residence, a person who is an occupant of

the premises may be detained for the duration of the search. Michigan v. Summers, 452

U.S. 692, 703-4, 101 S.Ct. 2587, 69 L.Ed.2d 340 (1981); see also Babalola v. State, No. 10-09-

00234-CR, 2011 WL 1419752, at *4 (Tex. App.—Waco Apr. 13, 2011, pet. ref’d) (mem.

op., not designated for publication).

DISCUSSION

        Officer Blanco could not remember whether he advised Radke and Rivera of

their Miranda rights. As we imply all facts necessary to support the trial court’s ruling,

and there being no facts to the contrary, we conclude that Radke and Rivera were not

informed of their Miranda rights before being questioned about the presence of the

hydrocodone pills in the bedroom. The issue is whether, despite the lack of Miranda

warnings, a reasonable person in the situation faced by Radke and Rivera would have

felt that there was a restraint on his or her freedom to a degree associated with being

under arrest rather than detained.



State v. Radke; State v. Rivera                                                        Page 10
        Based upon a totality of the circumstances, we cannot agree that Radke and

Rivera were subjected to a restriction on their movements to the degree associated with

an arrest. The record reflects that Radke and Rivera were merely detained while law

enforcement officers executed the search warrant on their residence. Neither Radke nor

Rivera was handcuffed, and neither was told they were not free to leave. As such, the

questions asked by law enforcement did not constitute a custodial interrogation, and

Miranda warnings were not required. We sustain the State’s third issue.

                                       Conclusion

        Having sustained the State’s second and third issues, we reverse the trial court’s

orders granting appellants’ motions to suppress. We remand this case to the trial court

for further proceedings.



                                          MATT JOHNSON
                                          Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
(Chief Justice Gray dissenting)
Reversed and remanded
Opinion delivered and filed April 13, 2022
Do not publish
[CR25]




State v. Radke; State v. Rivera                                                    Page 11